Citation Nr: 1205543	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to August 1987; and from June 1988 to December 1989.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Nashville Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in January 2010.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of the appellant's entitlement to service connection for cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318, unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

If an appellant expresses a desire to appear in person for a hearing, a hearing on appeal will be granted.  38 C.F.R. § 20.700(a) (2011).  Hearings may be held in Washington, D.C., or at VA field facilities.  38 C.F.R. § 20.705 (2011).  The former are referred to as Central Office hearings, while the latter are referred to as Travel Board hearings.  Additionally, electronic hearings known as Video Conference hearings may be scheduled when suitable facilities and equipment are available.
38 C.F.R. § 20.700(e) (2011).

Where the appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the claim will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  No further hearing request will be granted unless the failure to appear was with good cause and that cause arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing.  Id.  A motion for a new hearing date must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing as well as why a timely request for a new hearing date could not have been submitted.  Id.  If good cause and the impossibility of timely requesting postponement are determined to be shown by the Board member who would have presided over the hearing, then the hearing will be rescheduled for the next available hearing date at the same facility after the appellant gives notice that the contingency which gave rise to the failure to appear has been removed.  Id. 

The appellant requested to appear at a Board hearing at her local VA office in her January 2010 Appeal To Board Of Veterans' Appeals (VA Form 9).  A Travel Board hearing accordingly was scheduled for June 9, 2011.  The appellant failed to appear on that date.  However, a request to reschedule the hearing was submitted by the appellant.  It was noted that the appellant had no transportation available to attend the hearing on that day.  
 
The undersigned Acting Veterans Law Judge, who was to conduct the hearing, subsequently determined based on the above that both good cause has been and the impossibility of requesting a timely postponement was shown.  As such, the request to reschedule the appellant's Travel Board hearing is approved.  A remand is warranted since the RO schedules this type of hearing.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Travel Board hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the appellant at her last address of record.

2.  After the hearing, or after the appellant's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

